DETAILED ACTION
Status of Application
	This action follows a reply filed on 11/18/2021.  Per the reply, claims 1, 37 and 41 have been amended.  No claims have been cancelled or new claims added.  Accordingly, claims 1-46 remain pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, see page 12, filed 11/18/2021, are persuasive in view of the amendment deleting NR8 as a possible functionality for Y in claims 1, 37 and 41, and the cited examples of the instant application utilizing as reactants trimethylsilyl-protected methyl vinyl glycolate or methyl vinyl glycolate, which are species of the claimed structure where Y = CH-OR7 as well as the general structure recited in 
claim 38.    
The declaration under 37 CFR 1.132 filed 11/18/2021 has been fully considered and found sufficient to overcome the rejection of claims 1-8, 10-37 and 39-46 as being anticipated by Krull et al (US 2004/0226216 A1) and the rejection of claim 9 as being anticipated by Krull as evidence by Kotwica et al (US 6479719 B1).



Objection – Claims
Claims 1, 37 and 41 are objected to because of the following informalities: omission of –and—between the final two members of the Markush group defining variable Y in each claim (i.e., “phenylene, CH-OR7”).   Appropriate correction of the noted claims is required. 

Double Patenting – Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-6, 10-37 and 39-46 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/063,488 (reference application; published as US 2021/0102014 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, the instant claims are drawn to a polymer composition comprising a polymer produced from ethylene and one or more vinyl carbonyl monomers having the general structure (I) depicted in claims 1, 37 and 41; while the copending claims are to a polymer composition comprising a polymer produced from ethylene and one or more branched vinyl ester monomers having the general structure (II) depicted in copending claim 2.  Both instant claims 1, 37 and 41, and copending claim 1 further recite identical ranges for number-average molecular weight (from 5 kDa to 10000 kDa) and molecular weight distribution (from 1.5 to 60) of the respective polymer compositions.  In addition, Applicant’s general structure (I) reads on general structure (II) of copending claim 2 when R1, R2 and R3 are each hydrogen; Y is O; Z is (CR5aR5b), R5a and R5b are each alkyl, and R4 is methyl (as claimed “alkyl” group).  Therefore, the copending application claims anticipate the scope of the instant claims.  Accordingly, it would have been obvious to one of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2 and 7-9 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
	Claim 38 is allowed.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/03-02-22